EXHIBIT 10.6

EXECUTION COPY

SUBORDINATED PROMISSORY NOTE

 

$7,700,000   December 8, 2006

FOR VALUE RECEIVED, AUTOVAXID, INC., a Florida corporation (the “Borrower”),
promises to pay to the order of ST. LOUIS NEW MARKETS TAX CREDIT FUND-II, LLC, a
Missouri limited liability company (or its successors and assigns) (the
“Lender”), in lawful money of the United States of America in immediately
available funds as provided in Section 2 hereof at such location as the Lender
may designate from time to time, the principal sum of Seven Million Seven
Hundred Thousand and 00/100 Dollars ($7,700,000.00), together with interest
accruing on the outstanding principal balance from the date hereof, all as
provided herein. Capitalized terms not otherwise defined herein shall have the
meanings set forth in, and the interpretations applicable thereto, the QLICI
Loan Agreement of even date herewith between the Borrower and the Lender (as
amended and modified from time to time in accordance with its terms, the “Loan
Agreement”).

1. Rate of Interest.

Interest on the outstanding principal amount of the Loan shall accrue at five
and eighty-two hundredths percent (5.82%), non-compounding, commencing on the
Effective Date, and shall be payable in arrears on an annual basis commencing on
the first Business Day after December 31, 2006, and continuing on the first
Business Day after each December 31 thereafter until thirty years from the
Effective Date (the “Maturity Date”), including the Maturity Date. All interest
on the Loan shall accrue based on the actual number of days elapsed and
calculated based on a year of three hundred and sixty (360) days.

Immediately following the Maturity Date, whether by acceleration, demand or
otherwise, and at the Lender’s option, during the continuance of any Event of
Default, amounts outstanding under the Note shall bear interest at a rate per
annum (based on the actual number of days that principal is outstanding over a
year of 360 days) of eight and eighty-two one hundredths percent (8.82%), but
not more than the maximum rate allowed by law (the “Default Rate”). The Default
Rate shall continue to apply whether or not judgment shall be entered on the
Note.

2. Repayment of Loan Amounts.

Subject to Section 4 below, the outstanding principal amount on the Loan shall
be due and payable by the Borrower in full in cash on the Maturity Date.

Except as set forth below in Section 4, the Borrower shall not have the right to
prepay all or any portion of any principal amount of the Loan. At any time seven
years and six months after the Effective Date, the Borrower shall have the right
to prepay all or any portion of the then outstanding principal amount of the
Loan, so long as such prepayment does not result in an event of recapture (as
defined in Section 45D(g) of the Code and Treasury Regulation Section 1.45D-1(e)
of the Regulations). Except as otherwise set forth in Section 3.3, at any time
prior to seven years and six months after the Effective Date, the Borrower shall
only have the right to prepay the entire amount of the Loan, in the event that
(i) the Lender consents to such prepayment, and USB and the managing member of
the Lender agree on the reinvestment of such proceeds in an alternative
investment identified by the Borrower in the service area of the Lender set
forth in the Community Development Entity Certification Application of the
Lender, as



--------------------------------------------------------------------------------

amended, and which investment constitutes a qualified low-income community
investment as defined in Section 45(d)(1) of the Code, and in amounts and on
terms that are consistent with the terms of that certain Loan and Security
Agreement between Biolender II, LLC and AutovaxID Investment LLC dated the date
hereof and are designed to cause the re-investment of such proceeds within
twelve (12) months following the Lender’s receipt thereof, and the Borrower (or
the Company, on behalf of the Borrower) pays for or reimburses the Lender and
USB for reasonable costs and expenses arising out of the structuring,
negotiation and documentation of such reinvestment, or (ii) the Borrower or the
Guarantors that are guaranteeing the obligations of the Borrower under the Tax
Credit Reimbursement and Indemnity Agreement, as the case may be, pay to USB the
Recapture Amount as defined in Section 2(c) of the Tax Credit Reimbursement and
Indemnity Agreement.

3. Subordination.

All indebtedness owed by the Borrower and its Subsidiaries to the Lender and its
Affiliates, including the Lender’s right to receive payments of principal and
interest under this Loan, shall be secured by the Second-Lien Security Agreement
and is expressly subordinated to the extent and in the manner set forth in the
Subordination Agreement.

4. Call Right

For a period of six (6) months commencing on the date seven years after the
Effective Date (the “Exercise Period”), the Lender shall have the right to call
for the payment of the Loan in the amount of $5,721,000, in full satisfaction of
the principal on the Loan. If Lender elects to exercise its call right, it shall
do so by giving written notice to the Borrower at any time during the Exercise
Period or not more than 15 days before the beginning of the Exercise Period. If
the Lender exercises its call right, the Borrower shall pay to the Lender
$5,721,000, together with all accrued but unpaid interest, and the Note shall be
cancelled.

5. Events of Default.

The following are Events of Default under this Note and the Loan Agreement
hereunder:

(a) The Borrower shall fail to pay: (i) any principal of the Loan when due in
accordance with the terms hereof or of the Loan Agreement, or (ii) any interest
on the Loan, in either case within fifteen (15) Business Days of the date when
due in accordance with the terms hereof or of the Loan Agreement;

(b) The Borrower shall default in the observance or performance of any other
covenant or agreement (other than under Article 6 of the Loan Agreement)
contained in the Loan Agreement and such default continues for fifteen
(15) Business Days after the date that the Lender has given written notice to
the Borrower specifying such default and requiring that it be remedied;

(c) The Borrower shall default in the observance or performance of any covenant
or agreement set forth under Article 6 of the Loan Agreement and such default
continues unremedied after the applicable cure period set forth in
Section 1.45D-1(e)(6) of the Regulations;

(d)(i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part

 

- 2 -



--------------------------------------------------------------------------------

of its assets, or the Borrower shall make a general assignment for the benefit
of its creditors, or (C) cease doing business in the ordinary course; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action or a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of
sixty (60) Business Days; or (iii) there shall be commenced against the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for such
relief which shall not have been vacated, discharged, stayed or bonded pending
appeal within fifty (50) Business Days from the entry thereof; or (iv) the
Borrower shall take any corporate action in furtherance of, or indicating its
consent to, approval of or acquiescence in any of the acts set fort in clause
(i), (ii), or (iii) above; or (v) the Borrower shall be generally unable to, or
shall admit in writing its general inability to, pay its debts as they become
due;

(e) Any representation or warranty made by the Borrower under the Loan Agreement
shall be false or incorrect in any material respect on the date such
representation or warranty was made and such default shall continue unremedied
for a period of thirty (30) days after notice thereof to the Borrower by the
Lender; or

(f) This Note or the Loan Agreement shall, for any reason, fail or cease to be
enforceable in any material respect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection (d) above, with respect to the Borrower,
automatically the Loan hereunder (with accrued interest thereon) and all other
amounts owing under this Note or the Loan Agreement shall immediately become due
and payable, (B) if such event is any other Event of Default, the Lender may, by
written notice to the Borrower, declare the Loan hereunder (with accrued but
unpaid interest thereon) and all other amounts owing under this Note or the Loan
Agreement to be due and payable forthwith, whereupon the same shall immediately
become due and payable, (C) the Lender may exercise all rights and remedies
available to it in equity, at law, or pursuant to the provisions of this Note or
otherwise, (D) the Lender may terminate its commitment to make any future Loans
to the Borrower (and such commitment automatically shall terminate if such event
is an Event of Default specified in clause (i) or (ii) of subsection (d) above
with respect to the Borrower).

The remedies conferred upon or reserved to the Lender are intended to be in
addition to, and not in limitation of, any other remedy or remedies available to
the Lender under applicable law.

6. Miscellaneous.

If any provision of this Note is held to be invalid or unenforceable in any
respect, all the other provisions of this Note will remain in full force and
effect. No delay or omission on the Lender’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will the Lender’s action or inaction impair any
such right or power. No modification, amendment or waiver of any provision of
this Note nor consent to any departure by the Borrower therefrom will be
effective unless made in a writing signed by the Lender. The Borrower and all
other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment except as otherwise
provided herein. The Borrower also waives all defenses based in suretyship or
impairments of collateral. This Note shall bind the Borrower and its heirs,
executors, administrators, successors and assigns, and the benefits hereof shall
inure to the benefit of the Lender and its successors and assigns. The Borrower
may not assign this Note in whole or in part without the Lender’s written
consent. The Lender may not assign this Note in whole or in part without the
Borrower’s written consent.

 

- 3 -



--------------------------------------------------------------------------------

It is the intention of the Borrower and the Lender to conform strictly to
applicable usury laws. Accordingly, notwithstanding anything to the contrary in
this Note or the Agreement, amounts constituting interest under applicable law
and contracted for, chargeable or receivable hereunder or under the Agreement
shall under no circumstances, together with any other interest, late charges or
other amounts which may be interpreted to be interest contracted for, chargeable
or receivable hereunder or thereunder, exceed the maximum amount of interest
permitted by law, and in the event any amounts were to exceed the maximum amount
of interest permitted by law, such excess amounts shall be deemed a mistake and
shall either be reduced immediately and automatically to the maximum amount
permitted by law or, if required to comply with applicable law, be canceled
automatically and, if theretofore paid, at the option of the Lender, be refunded
to the Borrower or credited on the principal amount of the Note then
outstanding.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State of Delaware. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. The
Borrower agrees that all proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Note and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the Delaware Courts. The
Borrower hereby irrevocably submits to the exclusive jurisdiction of the
Delaware Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such Delaware Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. The Borrower hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The Borrower hereto hereby irrevocably waives,
to the fullest extent permitted by Applicable Law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.

7. Notices.

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

If to the Company:

   AutovaxID, Inc.    Attn.: Chief Financial Officer    1701 Macklind Avenue   
St. Louis, MO 63110    Telephone: 813-864-2554    Facsimile: 813-258-6912

 

- 4 -



--------------------------------------------------------------------------------

With a copy to:    Nixon Peabody LLP    Attn.: Herbert F. Stevens    Suite 900
   401 9th Street, NW    Washington, DC 20004    Telephone: (202) 585-8811   
Facsimile: (202) 585-8080 If to the Lender:    St. Louis New Markets Tax Credit
Fund-II, LLC    1015 Locust Street, Suite 1200    St. Louis, MO 63101   
Attention: Rodney Crim    Phone: (314) 622-3400    Facsimile: (314) 259-3442
With a copy to:    Bryan Cave LLP    One Metropolitan Square    211 North
Broadway, Suite 3600    St. Louis, Mo 63102-2750    Attention: Mary Gassmann
Reichert, Esquire    Phone: (314) 259-2188    Facsimile: (314) 259-2020

[Remainder Of This Page Is Intentionally Blank; Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

WITNESS the due execution of this Note as a document under seal, as of the date
first written above, with the intent to be legally bound hereby.

 

AUTOVAXID, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO

 

ACKNOWLEDGED BY: BIOVEST INTERNATIONAL, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO